PER CURIAM:
Franz Boening appeals from the district court’s order affirming the order of the bankruptcy court denying Boening’s motion to compel the trustee to abandon the bankruptcy estate’s interest in a lien that was avoided pursuant to 11 U.S.C. 548 (2012). The bankruptcy court denied the motion, determining that the value to the bankruptcy estate of an avoided lien which is preserved for the estate pursuant to 11 *244U.S.C. § 551 (2012), is equal to the amount of the transfer avoided. We have reviewed the record and the parties’ arguments on appeal, and we find no reversible error by either the bankruptcy court or the district court. Accordingly, we affirm for the reasons stated by the district court. Boening v. Rosen, No. 8:14-cv-00668-JFM (D. Md. filed Mar. 20, 2015; entered Mar. 23, 2015). We dispense with oral argument because the facts1 and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional processi

AFFIRMED.